DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 05/07/2019 claims the benefit of U.S. provisional application number 62/745,175 filed on 10/12/2018.
Response to Amendment
This office action is in response to the amendments submitted on 05/31/2022 Wherein claims 1,7,12-14 and 17 are amended and claim 11 is canceled.

Allowable Subject Matter
Claims 1-10 and 12-19 are allowed.
Regarding claim 1, the following is a statement of reasons for the indication of allowable subject matter:  
	The prior art alone or in combination fails to anticipate or render obvious determining if the period of time is less than a first threshold amount of time, wherein a first determination is made that the reference-level pressure value should be used when the period of time is less than the first threshold amount of time, and a second determination is made that the reference-level pressure value should not be used when the period of time is not less than the first threshold amount of time in combination with the rest of the claim limitations as claimed and defined by applicant.
	The closest prior art of record Dormody and Watcher teaches following:
	Dormody teaches a method for pressure-based estimation of a mobile device altitude or calibration of a pressure sensor, the method comprising:
determining if a reference-level pressure value based on one or more measurements of pressure from a network of weather stations should or should not be used to calibrate the pressure sensor of a mobile device or to estimate an altitude of the mobile device by:
determining a period of time since an initial time when the reference-level pressure value was originally determined or since the one or more measurements of pressure on which the reference-level pressure value is based were measured; 
if the first determination is made that the reference-level pressure value should be used, using the reference-level pressure value to calibrate the pressure sensor of the mobile device or to estimate the altitude of the mobile device; and
if the second determination is made that the reference-level pressure value should not be used,
(a) determining a trend in pressure, (b) at a first time, determining a first estimated reference-level pressure value based on the trend, and (c) using the first estimated reference-level pressure value to calibrate the pressure sensor of the mobile device or to estimate the altitude of the mobile device.

	Watcher teaches where the trend indicates a pressure difference in time.
Yet as referenced above none of the prior art alone or in combination teaches above underlined limitations.
	Dependent claims 2-10 and 12-19 also distinguish over the prior art for at least the same reason as claim 1.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Sheynblat et al. (US 20100248662 A1) – This art teaches about change of power state of mobile device based on altitude (abstract).

Venkatraman et al. (US 20180073951 A1) – This art teaches a technique to adjust the rate of pressure detection by mobile device based on motion sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        8/19/2022